DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 16 June 2022 has been entered. Claim(s) 1, 7-14, and 20-24 is/are pending in this application and examined herein. Claim(s) 1 is/are amended. Claim(s) 2-6 and 15-19 is/are cancelled. 

Status of Previous Rejections/Objections
The rejections under 35 USC 112(b) to claims 1, 7-14, and 20-24 as being incomplete for omitting the essential structural cooperative relationships of elements are maintained. 
The rejection under 35 USC 112(b) to claims 2-6 and 15-19 are withdrawn in view of the cancellation of claims 2-6 and 15-19.
The rejections under 35 USC 112(d) to claims 2-6 and 15-19 are moot in view of the cancellation of claims 2-6 and 15-19.
The rejections under 35 USC 112(d) to claims 7-14 are withdrawn after further consideration.
The objections to claims 1-24 are withdrawn in view of the amendment to claims 1 and cancellation of claim 2.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 June 2022 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
“optionally electromagnetic inductor” should read “optional electromagnetic inductor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 7-14, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein said heater is in contact with catalyst particulate material which is fed from the catalyst particulate material inlet port” in lines 20-21. The Applicant makes reference to paragraph [072] of the instant specification as providing support for the claimed limitation, however the referenced section only discloses that “the reactor includes a heater configured to heat and maintain the catalyst particulate material at a predetermined temperature”, which provides support for a heater generally for heating the catalyst particulate material, but neither at [072] nor at any other point in the in the instant specification is there any disclosure that the heater is actually in physical contact with the catalyst particulate material. Claims 7-14 and 20-24 are further rejected due to their dependence on claim 1. Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-14, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. While the claim as written recites elements of the apparatus individually, there is no clear structural relationship claimed between the chlorination reactor and the inlet ports, the outlet ports, and the heater, making ambiguous if the inlet/outlet ports are on or are part of the chlorination reactor, and where structurally the heater is located with respect to the ports and the reactor. See MPEP § 2172.01. Claims 7-14 and 20-24 are further rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-14, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Allen et al, (US 5102632 A) hereinafter Allen and evidentiary reference Merriam-Webster.
Regarding claim 1, Allen teaches a two-step method for recovering dispersed noble metals (Title), for recovering the noble metal content of a mixture of noble metals, for example, platinum, palladium, and rhodium, this mixture being, for example, comprises on or throughout a pellet or on or throughout a ceramic monolith of a spent catalyst (Abstract). In Fig. 3, Allen teaches a continuous flow of spent catalyst 1 flowing through feed hopper 2 into a kiln (Col. 5 lines 44-45, 53). Allen further teaches a reducing chlorinating atmosphere is maintained in the low temperature kiln (a chlorination reactor with a reaction zone; Col. 5 lines 55-57, Fig. 3). The Examiner notes that while Allen is silent to the presence of a catalyst particulate material inlet port, as Allen teaches material moving from the feed hopper into the kiln, an inlet port must inherently exist for the catalyst to be transferred into the kiln reading on a catalyst particulate material inlet port, and as the material is fed to a chlorinating kiln, reads on wherein said catalyst particulate material inlet port is configured to direct material into said chlorination reactor. Allen further teaches chlorinating the mixture with a chlorinating composition via feeds at 6 and 7 using a gaseous mixture comprising chlorine while the temperature while the temperature is held between 350 and 650 C° (a chlorine-containing gas inlet port, wherein said chlorine-containing gas inlet port is configured to direct gas into said chlorination reactor; Col. 3 lines 47-57, Col. 4 lines 12-13). The Examiner notes a kiln is defined as “an oven, furnace, or heated enclosure used for processing a substance by burning, firing, or drying” by Merriam-Webster, and would therefore itself read on a heater. As Allen teaches a kiln containing a spent catalyst, and the kiln of Allen is analogous to the heater of the instant claims, Allen reads on wherein said heater is in contact with catalyst particulate material which is fed from the catalyst particulate material inlet port.
Allen further teaches product gases are extracted via exhaust tubes from the hot zones of the Stage I kiln at 8 in Fig. 3, and the product material from Stage I comprises platinum and palladium chlorides (platinum group metal-containing vapor outlet port; Col. 5, lines 59-63). Allen further teaches the product material is condensed within the exhaust tubes as they exit the furnace and the gases so extracted cool to lower temperatures (one or more corresponding cooling manifolds through which a platinum group metal-containing vapor is released from said reaction zone; Col. 5, lines 64-66). The Examiner notes that the recitation of ‘a catalyst material being fed into the inlet port and treated with gas…’ merely recites an instance of the material worked upon by the claimed apparatus and the manner in which the claimed apparatus operates, which does not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 & 2115. Therefore, the limitation only requires an apparatus structure that is capable of containing a volatile platinum group chloride, and as Allen teaches a chlorination reactor and a recovery from the reactor of platinum group metal-containing vapor from the reactor, the Examiner reasonably considers the structure disclosed by Allen to be capable of the instantly claimed limitation. 
The Examiner further notes claim 1 recites an electromagnetic inductor and wherein the optional electromagnetic inductor is configured to apply an electromagnetic field to a chlorine-containing gas mixture in said chlorination reactor, however as these limitations are recited as optional, even though Allen does not teach an electromagnetic inductor, Allen reads on claim 1 in its entirety as Allen still reads on an embodiment wherein the electromagnet is excluded.
Regarding claims 7-9, the Examiner notes these claims merely recite further limitations on the size of the catalyst particulate material and composition of the chlorine containing gas used during the operation of the apparatus. Recitation of instances of the material worked upon by the claimed apparatus or steps acted upon the material prior to its use in the apparatus do not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 & 2115. In this case, the Examiner notes that the aforementioned claim limitations do not impart any additional structure upon the apparatus of claim 1, and therefore does not impart further limitations.
Regarding claim 10, the Examiner notes that the recitation of “wherein said predetermined temperature is in the range of 300 degrees Celsius to 1100 degrees Celsius” recites the manner in which the claimed apparatus operates, which does not distinguish over the prior art if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 & 2115.  In this case, the examiner notes that the aforementioned claim limitation does impart an inherent limitation that the apparatus structure be capable of operating at a temperature between 300 and 1100°C. Since Allen teaches a chlorination reactor and operating the reactor at 350 to 650 °C (Col. 4 lines 12-13), the Examiner reasonably considers the structure disclosed by Allen to meet the instantly claimed limitations.
Regarding claims 11-14 and 21-22, Allen does not teach an electromagnetic inductor, however the Examiner notes claim 1 recites the limitation of an electromagnetic inductor as optional, and thus the further limitations drawn to the electromagnetic inductor of claims 11-14 and 21-22 would also be considered optional. Thus, even though Allen does not teach an electromagnetic inductor, Allen reads on claims 11-14 and 21-22 in their entirety as Allen teaches all of the mandatory elements of the apparatus of claim 1 and in turn claims 11-14 and 21-22 except for the optional inductor.
Regarding claim 24, Allen teaches collecting the chlorides of platinum and palladium (Col. 3 lines 55-57) and the product material is condensed within the exhaust tubes as they exit the furnace (Col. 5, lines 59-63).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and evidentiary reference Merriam-Webster as applied to claim 1 above, and further in view of Yun et al (KR 100959928 B1, English machine translation), hereinafter Yun.
Regarding claim 20, Allen teaches the addition of a chlorine containing gas via feeds 6 and 7 (Col. 5 lines 56-57), but does not teach a storage tank for the chlorine containing gas.
Yun teaches a chlorine gas storage tank (Title), forming a cylindrical protective tube on the outer periphery of the head of the chlorine container, the bottom surface of the body is prevented from direct contact with the ground during transport, storage, and installation (page 1, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the chlorine gas storage tank of Yun into the apparatus of Allen to prevent direct contact with the ground during transport, storage, and installation, improving safety by reducing the vulnerability of the storage container to potential mishandling.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and evidentiary reference Merriam-Webster as applied to claim 1 above, and further in view of Bergeron et al (US 20070131058 A1), hereinafter Bergeron.
Regarding claim 23, Allen does not teach wherein said chlorination reactor comprises a temperature sensor.
Bergeron teaches a process for recovering platinum group metals from ores and concentrates (Title) where the chlorination reactor is desirably a furnace built with material resistant to chlorine [0036], and the furnace used for conducting experiments of the method is equipped with a pyrometer which is linked to a thermostat controller [0090]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pyrometer of Bergeron into the apparatus of Allen to incorporate use of a linked thermostat controller, which would have the predictable benefit of the furnace temperature being self-regulated within a desired range.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that amended claim 1 overcomes the rejection under 35 USC 112(b). The Examiner respectfully disagrees. 
The claim as amended discloses that the catalyst particulate material and chlorine-containing gas inlet ports direct material and gas respectively into the chlorination reactor, however these limitations do not outline a clear structural relationship between the reactor and the inlet ports, such as where the ports are actually located or whether the ports are attached to or permeate the reactor itself. 
The claim as amended further discloses wherein said heater is in contact with catalyst particulate material which is fed from the catalyst particulate material inlet port, but does not describe the structural relationship of the heater to the other components of the apparatus, instead merely requiring that the heater be capable of contacting the catalyst particulate material, so for example could be mounted within or outside the reactor, in the catalyst particulate material inlet port, etc. 
The claim as amended further discloses wherein said [optional] electromagnetic inductor is configured to apply an electromagnetic field to a chlorine-containing gas mixture in said chlorination reactor, but does not describe the structural relationship of the inductor to the other components of the apparatus, instead merely requiring that the inductor be capable of applying an electromagnetic field in the reactor, so for example could be mounted inside the reactor, mounted to the outside of the reactor, or some other position.
Regarding Applicant’s argument that claims 7-14 refer to the apparatus and its function, the Examiner agrees. As Applicant notes, MPEP 2114 recites that features of an apparatus may be recited either structurally or functionally, therefore the rejections of claims 7-14 under 35 USC 112(d) are withdrawn (see Claim Rejections - 35 USC § 112 above).
Regarding Applicant’s argument that Allen (US 5102632 A) does not read on claim 1, the Examiner respectfully disagrees. The Examiner notes that while claim 1 only requires a single heater, the claim uses the term “comprising” to recite the listed components and does not explicitly prohibit the use of multiple heaters, not precluding multiple heaters from correctly reading upon the instant claim. The Examiner further notes that Allen also teaches its method may take place in a single kiln (claim 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733